Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2020 in compliance with the provisions of 37 CFR 1. 97. Accordingly, the information disclosure statement has been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
Under page 7, paragraphs [0001] to [0005] been repeated again after paragraph [0024].  Appropriate correction is required.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a load” in line 2, rendering the claim. It is unclear what the relation between this “a load” and a cooking utensil as mention on line 2 are? Appropriate correction/clarification is required.
Claim 11 recites the limitation “a load” in line 2, rendering the claim. It is unclear what the relation between this “a load” and a cooking utensil as mention on line 2 are? Appropriate correction/clarification is required.
The rest of the claims are also rejected because each claim depends on a rejected claim.  For purpose of examination the suggest change will be assume unless otherwise state.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Smith (US 4,334,135).
Regarding Independent Claim 1, Smith discloses a cooktop appliance, comprising:
a cooking surface (cooking support surface or plate 12, Fig 1, Col 3 line 68) configured for receipt of a cooking utensil (container or pan 10, Fig 1, Col 3 line 66);
an induction heating element (induction heating coil 13, Fig 1, Col 3 line 68) operable to inductively heat a load with a magnetic field (magnetic flux generated by the induction coil, Col 3 line 32), the induction heating element comprising a coil; and
a sensor (sensing device… conductor 14, Fig 1, Col 4 line 23) positioned between the coil of the induction heating element and the cooking surface (between the induction heating coil 13… the underside of the support surface 12, Fig 1, Col 4 line 26-28), the sensor operable to detect a location (detecting the location of a pan, Col 1 line 22) and an efficiency of the cooking utensil (a first polarity signal… to permit the coil 13 to be energized… a second polarity output… to inhibit the energization of the induction coil 13, Col 6 line 18-26).
	Regarding Claims 2-3 and 9, Smith further discloses:
Claim 2, wherein the sensor is positioned above the coil along a vertical direction and below the cooking surface along the vertical direction (14 is positioned above 13 along a vertical direction and below 12 along the vertical direction in Fig 1).
Claim 3, wherein the sensor is positioned directly above the coil along a vertical direction (14 is positioned directly above 13 along a vertical direction in Fig 1).
	Claim 9, further comprising a controller (circuit 30 suitable for coupling to the conductor 14 for detecting the magnitude of the voltage signal, Col 5 line 55-57) connected to the sensor (details in Fig 3 ) whereby the controller receives a signal from the sensor, the signal indicative of the detected location and efficiency of the cooking utensil (a means for monitoring the position of a ferromagnetic utensil on a cooking support surface overlying an induction heating coil and providing a control signal which may be used to energize and de-energize the heating coil, Col 6 line 35-39), and wherein the controller is connected to the sensor without an amplifier (see details in Fig 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 6-8, 11-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 4,334,135) in view of Kim (KR 10 186 0490 B1).  
Regarding Claims 4 and 6-7, Smith disclose the invention substantially as claimed and as discussed above; except does not disclose Claims 4 and 6-7.
Kim further teaches:
Claim 4, an induction range (see Title) with sensor (sensing coil 130, [0020], Fig 1) comprises a plurality of semi-circular loops spaced apart around a circumference of coil (sensing coil 130 (a plurality of semi-circular loops 131, 132, 133) spaced apart around a circumference of induction coil 110, [0020, 0028], Figs 1-3).
Claim 6, wherein the loops of the plurality of semicircular loops are equally spaced around the circumference of the coil (see details in Figs 1-3).
Claim 7, wherein the plurality of semi-circular loops comprises 3 semi-circular loops, with each of the 3 semi-circular loops spaced apart from adjacent semi-circular loops of the plurality of semi-circular loops by about 120 degrees (see details in Figs 1-3).
Kim do not explicitly disclose that wherein the plurality of semi-circular loops comprises four semi-circular loops, with each of the four semi-circular loops spaced apart from adjacent semi-circular loops of the plurality of semi-circular loops by about ninety degrees; however it would have been an obvious matter of design choice to one skilled person in the art at the time the invention was made to arrange the plurality of semi-circular loops with different numbers and position, since such a configurations would have involved a mere change in the number and position of components, a change in number and position arrangement is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237; also, applicant has not disclosed that this kind of design solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well when the arrangement of semi-circular loops and position arrangement are different. 
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Smith with Kim’s further teaching of Claims 4 and 6-7 because Kim teaches, in Abstract, Para. [0023] of providing a plurality of sensing coil 130 respectively installed at predetermined intervals so as to detect the position of the container 10 placed on the induction coil 110 during operation without using expensive sensor and can prevent the inverter from being damaged when the container is suddenly removed during heating.
	Regarding Claim 8, Smith further discloses Claim 8, wherein the plurality of semi-circular loops are oriented parallel to the cooking surface (see details in Fig 1).
Regarding Independent Claim 11, Smith discloses a cooktop appliance, comprising:
a cooking surface (cooking support surface or plate 12, Fig 1, Col 3 line 68) configured for receipt of a cooking utensil (container or pan 10, Fig 1, Col 3 line 66);
an induction heating element (induction heating coil 13, Fig 1, Col 3 line 68) operable to inductively heat a load with a magnetic field (magnetic flux generated by the induction coil, Col 3 line 32), the induction heating element comprising a coil; and
a sensor (sensing device… conductor 14, Fig 1, Col 4 line 23) operable to detect a location (detecting the location of a pan, Col 1 line 22) and an efficiency of the cooking utensil (a first polarity signal… to permit the coil 13 to be energized… a second polarity output… to inhibit the energization of the induction coil 13, Col 6 line 18-26),
Smith disclose the invention substantially as claimed and as discussed above; except does not disclose the sensor comprising a plurality of semi-circular loops spaced apart around a circumference of the coil.
Kim further teaches, an induction range (see Title) with sensor (sensing coil 130, [0020], Fig 1), the sensor comprises a plurality of semi-circular loops spaced apart around a circumference of coil (sensing coil 130 (a plurality of semi-circular loops 131, 132, 133) spaced apart around a circumference of induction coil 110, [0020, 0028], Figs 1-3).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Smith with Kim’s further teaching of the sensor comprising a plurality of semi-circular loops spaced apart around a circumference of the coil because Kim teaches, in Abstract, Para. [0023] of providing a plurality of sensing coil 130 respectively installed at predetermined intervals so as to detect the position of the container 10 placed on the induction coil 110 during operation without using expensive sensor and can prevent the inverter from being damaged when the container is suddenly removed during heating.
Regarding Claims 12-14 and 16-19, Smith in view of Kim disclose the invention substantially as claimed and as discussed above; except does not disclose Claims 12-14 and 16-19, Kim further teaches:
Claim 12, wherein the sensor (sensing device… conductor 14, Fig 1, Col 4 line 23) is positioned between the coil of the induction heating element and the cooking surface (between the induction heating coil 13… the underside of the support surface 12, Fig 1, Col 4 line 26-28).
Claim 13, wherein the sensor is positioned directly above the coil along a vertical direction (14 is positioned directly above 13 along a vertical direction in Fig 1).
Claim 14, wherein the sensor comprises a plurality of semi-circular loops spaced apart around a circumference of the coil (sensing coil 130 (a plurality of semi-circular loops 131, 132, 133) spaced apart around a circumference of induction coil 110, [0020, 0028], Figs 1-3).
Claim 16, wherein the loops of the plurality of semicircular loops are equally spaced around the circumference of the coil (see details in Figs 1-3).
Claim 17, wherein the plurality of semi-circular loops comprises 3 semi-circular loops, with each of the 3 semi-circular loops spaced apart from adjacent semi-circular loops of the plurality of semi-circular loops by about 120 degrees (see details in Figs 1-3).
Kim do not explicitly disclose that wherein the plurality of semi-circular loops comprises four semi-circular loops, with each of the four semi-circular loops spaced apart from adjacent semi-circular loops of the plurality of semi-circular loops by about ninety degrees; however it would have been an obvious matter of design choice to one skilled person in the art at the time the invention was made to arrange the plurality of semi-circular loops with different numbers and position, since such a configurations would have involved a mere change in the number and position of components, a change in number and position arrangement is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237; also, applicant has not disclosed that this kind of design solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well when the arrangement of semi-circular loops and position arrangement are different. 
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Smith with Kim’s further teaching of Claims 4 and 6-7 because Kim teaches, in Abstract, Para. [0023] of providing a plurality of sensing coil 130 respectively installed at predetermined intervals so as to detect the position of the container 10 placed on the induction coil 110 during operation without using expensive sensor and can prevent the inverter from being damaged when the container is suddenly removed during heating.
	Regarding Claims 18 and 19, Smith further discloses: Claim 18, wherein the plurality of semi-circular loops are oriented parallel to the cooking surface (see details in Fig 1).
Claim 19, further comprising a controller (circuit 30 suitable for coupling to the conductor 14 for detecting the magnitude of the voltage signal, Col 5 line 55-57) connected to the sensor (details in Fig 3 ) whereby the controller receives a signal from the sensor, the signal indicative of the detected location and efficiency of the cooking utensil (a means for monitoring the position of a ferromagnetic utensil on a cooking support surface overlying an induction heating coil and providing a control signal which may be used to energize and de-energize the heating coil, Col 6 line 35-39), and wherein the controller is connected to the sensor without an amplifier (see details in Fig 3).
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 4,334,135) in view of Kim (KR 10 186 0490 B1) as applied to Claims 4 and 14 respectively, further in view of Aaronovitch et al. (US 2020/0150151 A1).  
Regarding Claims 5 and 15 respectively, Smith in view of Kim disclose the invention substantially as claimed and as discussed above; except, does not disclose Claims 5 and 15 respectively, wherein each semi-circular loop of the plurality of semi-circular loops is formed of a single copper wire.
	Aaronovitch et al. further teach a sensing coil made from copper wire (sensing coil 5… may be wound from copper wire [0061]).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Smith in view of Kim with Aaronovitch et al.’s further teaching of Claims 5 and 15 respectively, because all of  the claimed elements shown above were well known in the art, and one skilled in the art could have substituted the semi-circular loop of the plurality of semi-circular loops of Smith in view of Kim with no change in their respective functions, to yield predictable results, i.e., wherein each semi-circular loop of the plurality of semi-circular loops is formed of a single copper wire. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 4,334,135) in view of Lee (US 2018/0146130 A1).  
Regarding Claim 10, Smith disclose the invention substantially as claimed and as discussed above; and further disclose comprising a circuit (a circuit 30, Fig 3) , the circuit comprising the sensor, a controller of the cooktop appliance connected to the sensor (providing a control signal which may be used to energize and de-energize the heating coil, Col 6 line 35-39), with diodes and capacitors (diodes 34 and 35 and capacitor 36, Col 5 line 66).
Smith disclose the invention substantially as claimed and as discussed above; except does not disclose the circuit comprising only one diode and only one capacitor.
Lee teaches a position sensing circuit (peak detector 400… generates a position signal Sp, [0099], Fig 11), and the circuit comprising only one diode and only one capacitor (400 includes a rectifying circuit 410, [0180], 410 includes one diode and one capacitor, [0181], Fig 11).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Smith with Lee’s further teaching of the circuit comprising only one diode and only one capacitor; because Lee teaches, in Abstract, of providing a signal extractor configured to extract a detected signal, including the specific frequency component, from a coil signal of the coil, and a peak detector detect a peak value of the detected signal and output a position signal corresponding to a position of the magnetic member based on the peak value.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 4,334,135) in view of Kim (KR 10 186 0490 B1) as applied to Claim 11, further in view of Lee (US 2018/0146130 A1).
Regarding Claim 20, Smith in view of Kim disclose the invention substantially as claimed and as discussed above; and Smith further disclose comprising a circuit (a circuit 30, Fig 3) , the circuit comprising the sensor, a controller of the cooktop appliance connected to the sensor (providing a control signal which may be used to energize and de-energize the heating coil, Col 6 line 35-39), with diodes and capacitors (diodes 34 and 35 and capacitor 36, Col 5 line 66).
Smith in view of Kim disclose the invention substantially as claimed and as discussed above; except does not disclose the circuit comprising only one diode and only one capacitor.
Lee teaches a position sensing circuit (peak detector 400… generates a position signal Sp, [0099], Fig 11), and the circuit comprising only one diode and only one capacitor (400 includes a rectifying circuit 410, [0180], 410 includes one diode and one capacitor, [0181], Fig 11).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Smith in view of Kim with Lee’s further teaching of the circuit comprising only one diode and only one capacitor; because Lee teaches, in Abstract, of providing a signal extractor configured to extract a detected signal, including the specific frequency component, from a coil signal of the coil, and a peak detector detect a peak value of the detected signal and output a position signal corresponding to a position of the magnetic member based on the peak value.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761